DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 05/21/2021.
Claims 1, 6-9, 12-14, and 19-20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 03/11/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
In the Remarks filed 05/21/2021, Applicant has amended:
The language of claim 9 to address the objection that a period (.) was missing as a matter of formality. The Examiner therefore withdraws the objection made in the non-final Office action dated 02/22/2021.
The language of claim 20 to address the 35 U.S.C. 112 rejection regarding the lack of antecedent basis for the use of the term of “the internal buffer”. The Examiner therefore withdraws the 35 U.S.C. 112 rejection made in the non-final Office action dated 02/22/2021.

Response to Arguments
In Remarks filed on 05/21/2021, Applicant substantially argues:
The applied reference Oh does not disclose the amended limitation of claim 1, and similarly amended claims 8 and 14, of the maximum access granularity of the source and destinations memories being different. Applicant’s arguments filed have been fully considered but are moot in view of the current rejection made in response to Applicant’s amendments.
The applied reference Greenblat does not disclose the amended limitation of claim 1, and similarly amended claims 8 and 14, of a data mask that is “configured to identify segments of the chunk of data to be moved” as Applicant points to Paragraphs [0045] and [0047] of as the mask parameter is used to identify a portion of “an entry 117” as “an identifier (ID).” Applicant’s arguments filed have been fully considered but are not found to be persuasive. The previously cited portion of Greenblat Paragraph [0045] recites “[t]he mask parameter includes, for example, the size of the ID 118 (typically provided as a number of bits) and/or any other suitable information to define the portion of the entries 117 being sought.” Herein it is noted that the mask parameter is used in determining which portions of the cache are to be read and therefore meets the amended limitation of reading data using the data mask which identifies segments of the chunk of data to be moved. Furthermore, Applicant is reminded the claim is rejected in view of a combination of the references, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated May 21, 2021.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, line 5 recites the limitation "up to the second maximum access granularity". There is insufficient antecedent basis for this limitation. The suggested correction is amending the language to be “destination” as similarly amended line 2 of claim 12. For the current action, claim 12 is examined as if the claim recites “destination”.
Claim 13, line 5 recites the limitation "up to the first maximum access granularity". There is insufficient antecedent basis for this limitation. The suggested correction is amending the language to be “source” as similarly amended line 2 of claim 13. For the current action, claim 13 is examined as if the claim recites “source”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2015/0220275) in view of Greenblat (US 2010/0030972) and further in view of Chang et al. (US 2007/0150683).

Regarding claim 1, Oh discloses, in the italicized portions, a system comprising: a plurality of memory devices comprising a source memory device having a source maximum access granularity ([0068] Determination is made as to whether the calculated total size is equal to or smaller than maximum data transmission size (S220). The maximum data transmission size may be the maximum size of data requested at one time to the storage device 200 or received at one time from the storage device 200. For example, the maximum data transmission size may be 128 kilobytes (KB) or 1 megabyte (MB). The maximum data transmission size may be defined by types of the processor 120 or the operating system L5.) and a destination memory device having a destination maximum access granularity; a processing device, operatively coupled with the plurality of memory devices ([0053] The memory 130 may communicate with the processor 120. The memory 130 may be a main memory of the processor 120 or the computing device 100. The processor 120 may temporarily store a code or data in the memory 130. The processor 120 may execute a code and process data using the memory 130.); and a direct memory access (DMA) controller, operatively coupled with the plurality of memory devices, to perform operations comprising: receiving a DMA command for a chunk of data to be moved from the source memory device to the destination memory device ([0054] The DMA controller 140 may operate according to a request from the processor 120 or other components of the computing device 100. The DMA controller 140 may operate with a request of the storage device 200. The DMA controller 140 may transmit or receive data, based on a received request.), the DMA command comprising a data mask configured to identify segments of the chunk of data to be moved; reading, using the data mask, the chunk of data from the source memory device up to the source maximum access granularity; and writing, using the data mask, the chunk of data to the destination memory device up to the destination maximum access granularity ([0070] In some embodiments, when a size of read-requested data is greater than the maximum data transmission size, the processor 120 or the DMA controller 140 is configured to generate a plurality of internal read requests. Each of the internal read requests may request a less amount of data than the maximum data transmission size. If a size of needed data is more than the maximum data transmission size, the processor 120 or the DMA controller 140 may transmit a plurality of read requests of the needed data in a unit of the maximum transmission size to the storage device 200. That is, when a size of data requested by a merged internal read request is greater than the maximum data transmission size, the merged internal read request is re-split by the processor 120 or the DMA controller 140.), wherein the destination maximum access granularity is different than the source maximum access granularity. Herein it is disclosed by Oh the capability of managing data read and write operations via a DMA controller. The DMA controller considers maximum data transmission size in order to manage how data is accessed and transferred. Oh does not explicitly address a destination memory device with a destination maximum access granularity and a use of data mask to read and write data which identifies segments of data to be moved and that the source and destination maximum access granularities are different. Regarding the destination memory device and data mask, Greenblat discloses in Paragraphs [0045-0047] “[0045] In one embodiment, the cache manager 104 uses a write operation 105 to store information in the input registers 170. The information includes the requested identifier and one or more search parameters. The requested identifier and search parameters are related to one or more of the cache 112, the IDs 118, and/or the pointers 120. In one embodiment, the search parameters include a mask parameter, an empty-address identifier, and one or more cache-related parameters defining the cache 112. The mask parameter includes, for example, the size of the ID 118 (typically provided as a number of bits) and/or any other suitable information to define the portion of the entries 117 being sought. [0046] The cache-related parameters include, for example, the maximum number of entries in the cache 112, the size ("width" in bits) of each of the entries in the cache 112, and the like. [0047] In one embodiment, the entries 117 are up to 64 bits wide, of which the ID 118 is 40 bits wide, and the pointer 120 is 24 bits wide. For example, the requested identifier may include a string having a size of up to 40 bits, the mask parameter may indicate that the ID 118 is maintained between bits 0 and 39 of the entry 117, and the cache related parameters define a width of 64 bits. In other embodiments, the pointer entries 117 may have any other suitable size, for example, 8 bits, 16 bits, 32 bits, or greater than 64 bits.” As noted herein by Greenblat, data operations may include mask parameters and one or more cache-related parameters. In this case, the mask parameters identify the portions of data being sought by the operation and identified via bits. The cache-related parameters indicate the size, in a number of bits, that the cache may contain which is found to be analogous to the destination memory device as claimed as interpreted in view of the originally filed specification. In this manner, it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by Greenblat that the input/output (I/O) operations managed by the DMA controller may consider the configuration of the destination of the write and/or read operation, in this case to be considered as a cache, in order to manage the data transmission rate between the components. Regarding the different maximum access granularities, Chang discloses in Paragraph [0058] “Source buffer/memory 54 may be e.g., a plurality of host data buffers included within and/or controlled by e.g., I/O controller 30. In addition to monitoring the available buffer space in source buffers/memory 54, buffer allocation system 46 may monitor the remaining buffer space available in each A/L pair. Accordingly, buffer allocation system 46 may be configured to only allow for the transfer of a data segment having a maximum size that is less than or equal to the smaller of: (a) the available buffer space in source buffers/memory 54 and (b) the remaining buffer space available in the destination A/L pair; thus preventing a memory overflow in either of the source or destination memory devices.” Herein it is disclosed that the maximum size of the source and destination memory is considered when transferring data. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for considering different access granularities as it disclosed in Chang in order to avoid memory overflow in either the source or destination memory devices. Oh, Greenblat and Chang are analogous art because they are from the same field of endeavor of managing DMA controller operations.
Regarding claim 2, Oh and Greenblat further disclose the system of claim 1, wherein the DMA controller is separate from the processing device, the DMA controller to move the chunk of data from the source memory device to the destination memory device while bypassing the processing device (Oh Figure 2, DMAC 140; Greenblat Figure 1, DMA 108 [0002] Direct memory access ( DMA) modules are known to perform read and write operations that allow data to be transferred to or from a memory without the need for a processor to be active in the transfer operation, thereby freeing the processor to perform other tasks.). As noted in both Oh and Greenblat, the DMA controller may be separate from the processor of the system.
Regarding claim 3, Greenblat further discloses the system of claim 1, wherein the data mask comprises a bitwise map of segments of the chunk of data, the bitwise map indicating which segments are to be moved and which segments are not to be moved ([0045-0047]). Herein it is disclosed that a bit mask may be used to identify data entries according to the access request.
Regarding claim 6, Oh further discloses the system of claim 1, wherein when the source maximum access granularity is less than the destination maximum access granularity, the DMA controller to coalesce a subset of the plurality of segments into a single write operation up to the destination maximum access granularity ([0069] If the total size is equal to or smaller than the maximum data transmission size, the at least two read requests is determined as the merge target. That is, the merge mode is decided (S230). [0064] If the at least two read requests are the merge target, a merge mode is performed (S130). In the merge mode, a single internal read request corresponding to the at least two read requests may be generated. The upper filter driver L3 may control the storage class driver L2 or the port driver L1 to generate the single internal read request corresponding to the at least two read requests.). In view of the rejection of claim 1, herein it is disclosed by Oh that when data operations are smaller than a maximum data transmission rate, the data may be read collectively in a merged operation up to the maximum data transmission for retrieval purposes. It is acknowledged that the maximum data transmission rate in this case is related to the memory which is read from; however, the Examiner notes that this may also be in response to the destination maximum access granularity as presented by Greenblat to manage data transmission from a first memory to a second memory as noted in Paragraph [0003] of Greenblat. Greenblat discloses in Paragraph [0047] the consideration of cache size in setting operations parameters for the DMA controller.
Regarding claim 7, Oh further discloses the system of claim 1, wherein when the destination maximum access granularity is less than the source maximum access granularity, the DMA controller to broadcast a subset of the plurality of segments into a plurality of write operations up to the source maximum access granularity ([0070] In some embodiments, when a size of read-requested data is greater than the maximum data transmission size, the processor 120 or the DMA controller 140 is configured to generate a plurality of internal read requests. Each of the internal read requests may request a less amount of data than the maximum data transmission size. [0065] If the at least two read requests are not the merge target, a normal mode is performed (S140). In the normal mode, two internal read requests respectively corresponding to the at least two read requests are generated. The upper filter driver L3 may control the storage class driver L2 or the port driver L1 to generate at least two internal read requests in the normal mode.). In view of the rejection of claim 1, on a similar basis as the rejection of claim 6, herein it is disclosed by Oh that multiple requests may be issued when the amount of requested data is greater than the maximum transmission size which may be in response to the differences in size configuration, as presented by Greenblat, between the first and second memories, otherwise identified as cache memory and nonvolatile memory. In this case, when the amount of data pulled from the nonvolatile memory is greater than can be 
Regarding claim 8, Oh discloses, in the italicized portions, a method comprising: receiving, by a direct memory access (DMA) controller, a DMA command ([0054]) for a chunk of data to be moved from a source memory device having a source maximum access granularity ([0068]) to a destination memory device having a destination maximum access granularity, the DMA command comprising a data mask configured to identify segments of the chunk of data to be moved; reading, by the DMA controller and using the data mask, the chunk of data from the source memory device up to the source maximum access granularity; and writing, by the DMA controller and using the data mask, the chunk of data to the destination memory device up to the destination maximum access granularity ([0070]), wherein the destination maximum access granularity is different than the source maximum access granularity. Oh does not explicitly address a destination memory device with a destination maximum access granularity and a use of data mask to read and write data which identifies segments of data to be moved and that the source and destination maximum access granularities are different. Regarding the destination memory device and data mask, Greenblat discloses in Paragraphs [0045-0047] data operations may include mask parameters and one or more cache-related parameters. In this case, the mask parameters identify the portions of data being sought and identified via bits. The cache-related parameters indicate the size, in a number of bits, that the cache may contain which is found to be analogous to the destination memory device as claimed as interpreted in view of the originally filed specification. Regarding the different maximum access granularities, Chang discloses in Paragraph [0058] that the maximum size of the source and destination memory is considered when transferring data. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Greenblat further discloses the method of claim 8, wherein the data mask comprises a bitwise map of segments of the chunk of data, the bitwise map indicating which segments are to be moved and which segments are not to be moved ([0045-0047]).
Regarding claim 12, Oh further discloses the method of claim 8, wherein when the source maximum access granularity is less than the destination maximum access granularity, the method further comprises: coalescing, by the DMA controller, a subset of the plurality of segments into a single write operation up to the second maximum access granularity ([0069] and [0064]). Claim 12 is rejected on a similar basis as claim 6.
Regarding claim 13, Oh further discloses the method of claim 8, wherein when the destination maximum access granularity is less than the source maximum access granularity, the method further comprises: broadcasting, by the DMA controller, a subset of the plurality of segments into a plurality of write operations up to the first maximum access granularity ([0070] and [0065]). Claim 13 is rejected on a similar basis as claim 7.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Greenblat and further in view of Chang and still in further view of Arai et al. (US 2011/0296129).

Regarding claim 4, Oh further discloses the system of claim 1, wherein reading the chunk of data from the source memory device comprises: reading a plurality of segments of a fixed size from the source memory device until the entire chunk of data is read ([0068]). Herein it is disclosed that data may be transmitted in fixed amounts as presented in a maximum size; however, Oh, Greenblat, and Chang do not explicitly address and storing the plurality of segments in an internal buffer of the DMA controller. Regarding an internal buffer, Arai discloses in Paragraph [0074] “The read unit 2101 of the DMA 210 receives the read response with the data read from the corresponding one of the memory controllers 230 to 233 (S8030) and then stores the received data in a buffer inside the DMA 210.” 
Regarding claim 5, Arai further discloses the system of claim 4, wherein writing the chunk of data to the destination memory device comprises: reading the plurality of segments from the internal buffer; and writing the plurality of segments to the destination memory device (Figure 13, 2101 and 2102, and [0075] and [0079]). As similarly presented in the rejection of claim 4, the DMA controller reads in data via component 2101 to the internal buffer contained therein and then proceeds to write out the data to the destination via component 2102.
Regarding claim 10, Oh further discloses the method of claim 8, wherein reading the chunk of data from the source memory device comprises: reading a plurality of segments of a fixed size from the source memory device until the entire chunk of data is read ([0068]). Herein it is disclosed that data may be transmitted in fixed amounts as presented in a maximum size; however, Oh, Greenblat, and Chang do not explicitly address and storing the plurality of segments in an internal buffer of the DMA controller. Regarding an internal buffer, Arai discloses in Paragraph [0074] “The read unit 2101 of the DMA 210 receives the read response with the data read from the corresponding one of the memory controllers 230 to 233 (S8030) and then stores the received data in a buffer inside the DMA 210.” Claim 10 is rejected on a similar basis as claim 4.
Regarding claim 11, Arai further discloses the method of claim 10, wherein writing the chunk of data to the destination memory device comprises: reading the plurality of segments from the internal buffer; and writing the plurality of segments to the destination memory device (Figure 13, 2101 and 2102, and [0075] and [0079]). Claim 11 is rejected on a similar basis as claim 5.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Greenblat and further in view of Chang and still further in view of Bloxham et al. (US 6,904,473).

Regarding claim 14, Oh discloses, in the italicized portions, a system comprising: a plurality of memory devices comprising a source memory device having a source maximum access granularity ([0068]) and a destination memory device having a destination maximum access granularity; a processing device, operatively coupled with the plurality of memory devices ([0053]); and a direct memory access (DMA) controller, operatively coupled with the plurality of memory devices, to perform operations ([0054]) comprising: receiving a DMA command for a chunk of data to be moved from the source memory device to the destination memory device, the DMA command comprising a data mask configured to identify segments of the chunk of data to be moved, determining that the data mask indicates that a first segment of the chunk of data is to be transferred from the source memory device to the destination memory device; incrementing a counter tracking a number of consecutive segments to be transferred; determining whether a value of the counter indicates that the number of segments has reached the source maximum access granularity; responsive to the number of segments reaching the source maximum access granularity, performing a read operation on the number of segments from the source memory device; and writing the number of segments ([0070]) to the destination memory device up to the destination maximum access granularity, wherein the destination maximum access granularity is different than the source maximum access granularity. Oh does not explicitly address a destination memory device with a destination maximum access granularity and a use of data mask to read and write data which identifies segments of data to be moved and that the source and destination maximum access granularities are different. Regarding the destination memory device and the DMA command with the data mask, Greenblat discloses in Paragraphs [0045-0047] data operations may include mask parameters and one or more cache-related parameters. In this case, the mask parameters identify the portions of data being sought by the operation and identified via bits. The cache-related parameters indicate the size, in a number of bits, that the cache may contain which is found to be analogous to the destination memory device as claimed as interpreted in view of the originally filed specification. Regarding the different maximum access granularities, Chang discloses in Paragraph [0058] that the maximum size of the source and destination memory is considered when transferring data. Oh, Greenblat, and Chang references are found to disclose the indicated limitations on a similar basis as presented in the rejection of claim 1. Oh, Greenblat, and Chang do not explicitly disclose the limitations including: incrementing a counter tracking a number of consecutive segments to be transferred; determining whether a value of the counter indicates that the number of segments has reached the first maximum access granularity; responsive to the number of segments reaching the first maximum access granularity, performing a read operation… Regarding the counter, Bloxham discloses in “[Col. 6 ln. 38-40] The criterion may further include a plurality of consecutive words to which the exclusive function or other comparison operator is applied. And [Col. 7 ln. 58 – Col. 8 ln. 9] A word counter 122 tracks the word position within a sub-block, and is reset at the start of each sub-block. Start and end word transfer parameters specified prior to the start of the DMA operation are compared within the word counter to select the subset of words in the required sub-block that is to be transferred by select block 120. Where the source address of the sub-block is selected, a single address word per sub-block is chosen for transfer. Data selector 109 may also be utilized to limit the amount of data transferred to destination memory 103, and thereby prevent an overflow of the destination memory when the number of sub-blocks matching the one or more criteria is not known prior to the DMA operation. To effect this feature, a transfer limit parameter defines the maximum number N of matches that the DMA process can transfer to the destination memory 103. If the transfer limit is reached, the pipelined sub-block source address of the subsequent match is latched, thereby allowing the next DMA operation to begin at the latched source memory address.” Herein it is disclosed by Bloxham the use of a counter to track consecutive words up to a limit for transfer. Additionally, it is indicated to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the counter for tracking the amount of data in order to prevent data write overflow. Oh, Greenblat, Chang and Bloxham are analogous art because they are from the same field of endeavor of managing DMA controller operations.
Regarding claim 15, Oh and Greenblat further disclose the system of claim 14, wherein the DMA controller is separate from the processing device, the DMA controller to move the chunk of data from the source memory device to the destination memory device while bypassing the processing device (Oh Figure 2, DMAC 140; Greenblat Figure 1, DMA 108 [0002] Direct memory access ( DMA) modules are known to perform read and write operations that allow data to be transferred to or from a memory without the need for a processor to be active in the transfer operation, thereby freeing the processor to perform other tasks.). As noted in both Oh and Greenblat, the DMA controller may be separate from the processor of the system.
Regarding claim 16, Greenblat further discloses the system of claim 14, wherein the data mask comprises a bitwise map of segments of the chunk of data, the bitwise map indicating which segments are to be moved and which segments are not to be moved. ([0045-0047]). Herein it is disclosed that a bit mask may be used to identify data entries according to the access request.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Greenblat and further in view of Chang and still in further view of Bloxham and still in further view of Bolotov et al. (US 2011/0255689).

Regarding claim 17, Greenblat discloses the use of a data mask to identify data to be transferred as claimed and determining whether the data mask indicates that the second segment is to be transferred from the source memory device to the destination memory device; however, Oh, Greenblat, Chang, and Bloxham do not explicitly disclose the system of claim 14, wherein the DMA controller to perform further operations comprising: selecting a second segment of the chunk of data according to the output of a state machine. Regarding the use of a state machine, Bolotov discloses in Paragraph [0044] “Controller 203 controls the operation of the other modules of MM-AES E/D module 202 via control lines 203a, 203b, and 203c so that appropriate processing is performed on the input string data and corresponding keys. Controller 203 includes a finite state machine (FSM) for the control of modules 204, 205, and 206 and the operation flow of E/D module 202. Mask G/U module 204 handles the masks by, for example, (i) performing Galois-field multiplications and other operations to generate or update masks, (ii) storing masks for the various data streams being processed by MM-AES module 108, and (iii) storing initialization vectors ("IVs") when needed. Note that mask G/U module 204 may also store and/or pass through to D-S processing module 205 input string data or other data.” Herein it is disclosed by Bolotov that a DMA controller, as referred to in Paragraph [0034], may contain an encoding/decoding module as depicted in Figure 2 and described by the above citation to manage DMA operations. It is thereby rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a DMA controller to use a state machine in managing I/O operations. Oh, Greenblat, Chang, Bloxham, and Bolotov are analogous art because they are from the same field of endeavor of managing DMA controller operations. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Greenblat and further in view of Chang and still in further view of Bloxham and still in further view of Arai.

Regarding claim 18, Oh, Greenblat, Chang, and Bloxham do not explicitly disclose the system of claim 14, wherein the DMA controller to perform further operations comprising: storing the number of segments in an internal buffer of the DMA controller. Regarding the internal buffer, Arai discloses in Paragraph [0074] “The read unit 2101 of the DMA 210 receives the read response with the data read from the corresponding one of the memory controllers 230 to 233 (S8030) and then stores the received data in a buffer inside the DMA 210.” As noted herein, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the DMA controller contains an internal buffer for storing data that is to be transferred between two memories in order to manage the data flow from the source device to the destination device (Arai [0075]). Oh, Greenblat, Chang Bloxham, and Arai are analogous art because they are from the same field of endeavor of managing DMA controller operations.
Regarding claim 19, Oh further discloses the system of claim 18, wherein when the source maximum access granularity is less than the destination maximum access granularity, the DMA controller to coalesce the number of segments in the internal buffer until a combined size of the segments in the internal buffer reaches the destination maximum access granularity ([0069] and [0064]). Herein it is disclosed by Oh that when data operations are smaller than a maximum data transmission rate, the data may be read collectively in a merged operation up to the maximum data transmission for retrieval purposes. It is acknowledged that the maximum data transmission rate in this case is related to the memory which is read from; however, the Examiner notes that Paragraph [0003] of Greenblat. Greenblat discloses in Paragraph [0047] the consideration of cache size in setting operations parameters for the DMA controller.
Regarding claim 20, Oh further discloses, in the italicized portions, the system of claim 18, wherein when the destination maximum access granularity is less than the source maximum access granularity, the DMA controller to divide the number of segments in the internal buffer into a plurality of subsets, each of the plurality of subsets having a size less than or equal to the source maximum access granularity and to broadcast the plurality of subsets to the destination memory device separately ([0070] and [0065]). Herein it is disclosed by Oh that multiple requests may be issued when the amount of requested data is greater than the maximum transmission size which may be in response to the differences in size configuration, as presented by Greenblat, between the first and second memories, otherwise identified as cache memory and nonvolatile memory. In this case, when the amount of data pulled from the nonvolatile memory is greater than can be stored in a single write operation to the cache, it is presented to be obvious by Oh and Greenblat that the data may be split into multiple read requests to store into the cache. Regarding the internal buffer, Arai discloses in Paragraph [0074] “The read unit 2101 of the DMA 210 receives the read response with the data read from the corresponding one of the memory controllers 230 to 233 (S8030) and then stores the received data in a buffer inside the DMA 210.” As noted herein, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the DMA controller contains an internal buffer for storing data that is to be transferred between two memories in order to manage the data flow from the source device to the destination device (Arai [0075]). 




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135


/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135